Citation Nr: 0425939	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.  

2.  Entitlement to service connection for a left elbow 
disability.  

3.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for the residuals of a 
medial meniscectomy of the right knee, currently rated 
10 percent disabling.  

5.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.  

6.  Entitlement to an increased rating for the residuals of a 
medial meniscectomy of the left knee, currently rated 
10 percent disabling.  

7.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1970 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating determination by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal was last 
before the Board in June 2003, when it was remanded to the RO 
for further development, which has now been completed.  While 
the case was in Remand status, it was determined that the 
appellant had appeared for an official VA medical examination 
on December 17, 1998, but that, because of the delay 
resulting from the necessity to obtain multiple X-ray 
studies, and to dictate the medical report covering multiple 
medical conditions, the report of this examination was dated 
January 17, 1999.  This matter had previously caused some 
confusion concerning whether there had been one or two VA 
examinations of the appellant at that time.  

The issue of entitlement to service connection for a left 
elbow disability is the subject of the Remand that follows 
the order section of this decision.  




FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  A chronic disorder of either shoulder was not present in 
service or manifested within one year thereof, no current 
disorder of either shoulder is etiologically related to 
service, and no current disorder of either shoulder was 
caused or worsened by service-connected disability.  

3.  The appellant currently receives the maximum rating of 
10 percent each for the symptomatic residuals of the surgical 
removal of the medial meniscus in the right and left knees.  

4.  The service-connected right knee disability is manifested 
by limitation of motion; however, flexion is not limited to 
less than 45 degrees, extension is not limited to more than 
10 degrees, and there is no subluxation, instability, 
effusion or locking.  

5.  The service-connected left knee disability is manifested 
by limitation of motion; however, flexion is not limited to 
less than 45 degrees, extension is not limited to more than 
10 degrees, and there is no subluxation, instability, 
effusion or locking.  

6.  The veteran's low back disability is manifested by 
limitation of motion that does not more nearly approximate 
moderate than slight; flexion is to 70 or more degrees, 
extension is to 15 or more degrees; lateral flexion is to 15 
or more degrees and rotation is to 20 or more degrees; the 
combined range of motion of the lumbar spine is greater than 
120 degrees; neither muscle spasm, loss of lateral spine 
motion in a standing position, listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, abnormal 
mobility on forced motion, nor guarding resulting in an 
abnormal gate or abnormal spinal contour is present.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral 
shoulder disability is not established.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2003).  

2.  The requirements for a rating in excess of 10 percent for 
a right knee disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261 (2003).  

3.  A rating in excess of 10 percent for the removal of the 
semilunar cartilage in the right knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 
4.71a, Diagnostic Code 5259 (2003).  

4.  The requirements for a rating in excess of 10 percent for 
a left knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261 (2003).  

5.  A rating in excess of 10 percent for the removal of the 
semilunar cartilage in the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 
4.71a, Diagnostic Code 5259 (2003).  

6.  The requirements for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5292, 5295 (prior to September 26, 2003) & Diagnostic 
Code 5237 (on and after September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated August 5, 1999, December 20, 
2000, April 18 and July 23, 2001.  In these letters, the RO 
specifically informed the appellant of what the evidence must 
show in order to support the claims.  The appellant was also 
asked to inform the RO of any additional evidence or 
information which he thought would support his claims, so 
that the RO could attempt to obtain this additional evidence 
for him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, medical 
opinions have been obtained concerning the merits of the 
service connection claims, and extensive VA and private 
medical records have also been obtained.  In the Board's 
opinion, the medical evidence of record is adequate to decide 
the claims.  The appellant has protested that he was examined 
by a "basic" M.D. rather than an orthopedic specialist; 
however, he has not indicated what information only an 
orthopedic specialist could discover in relation to his 
current claims, nor has he specifically explained how or why 
the medical opinions obtained from the "basic" M.D. in this 
appeal are inaccurate or otherwise inadequate.  Furthermore, 
although given the opportunity to do so, the appellant has 
not chosen to submit evidence from an orthopedic specialist 
in support of his own claims.  Otherwise, neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I), the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini I further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  On reconsideration, the Court again stated that the 
VCAA notice must be provided before an initial unfavorable 
determination.  Id. at 3.  It also provided clarification 
essentially indicating that the failure to provide such 
notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that, in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 10-11.

In this case, the RO initially adjudicated the claims at 
issue in this appeal in April 1999, long before the enactment 
of the VCAA.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA and there is no indication or reason to believe that 
the ultimate decisions of the RO on the merits of these 
claims would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service 
incurrence or aggravation of arthritis will be presumed if 
manifested to a degree of 10 percent within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

Finally, when aggravation of a nonservice-connected condition 
results from a service-connected condition, compensation is 
payable for the additional degree of disability (but only 
that degree) attributable to the service-connected condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

In the present case, the appellant had active service from 
April 1970 to October 1990.  He has already established 
entitlement to service connection for bilateral knee 
disabilities, lumbosacral strain, disabilities of both ankles 
and the left great toe, a right inguinal hernia, and a 
deviated nasal septum.  

While serving on active duty, the appellant was treated in 
late July 1984 for complaints of a sharp pain in his left 
shoulder.  The clinical assessment at this time was of 
deltoid muscle strain.  No further relevant complaints, 
treatments, or abnormal clinical findings are reflected by 
the remaining service medical records.  The report of the 
appellant's retirement medical examination in August 1990 is 
negative for any indication of a disability of either 
shoulder.  

The appellant's initial claim for disability compensation 
benefits, filed in November 1990, does not mention a shoulder 
disability as a basis for the claim, and a VA examination of 
the appellant in February 1991 disclosed no evidence of such 
a disability.  Likewise, postservice medical records are also 
negative for any shoulder disability until December 1998, 
when the appellant reported on a VA examination at that time 
(although the report was not dated until January 1999) that 
his shoulders had recently begun hurting.  X-ray films of 
both shoulders as late as July 1998 were normal; similar 
studies dating from February 1999 disclosed possible rotator 
cuff changes secondary to impingement syndrome, but were 
otherwise normal.  

A private X-ray study of the left shoulder in April 2001 
disclosed arthritis for the first time.  However, a VA 
magnetic resonance imaging (MRI) study of the left shoulder 
in June 2001 was normal; and VA X-ray films taken in August 
2001 revealed no arthritis in the left shoulder.  Finally, 
fee-basis VA X-ray studies dating from April 2002 disclosed 
moderate arthritic changes of the acromioclavicular joint in 
each shoulder, with a normal glenohumeral joint, bilaterally.  
A VA examination of the appellant in April 2002 resulted in a 
diagnosis of muscle strain of the left shoulder with 
bilateral shoulder arthritis.  After reviewing a summary of 
the service medical records, and noting the episode of 
deltoid muscle strain in 1984, the April 2002 VA medical 
examiner provided an opinion in December 2002 that it was 
unlikely that the current left shoulder disability was 
related to the pathology demonstrated during service since 
the records did not reveal any injury or shoulder impairment 
during that time frame.  

In November 2003, the same examiner reviewed all of the 
relevant medical records, both those dating from in service 
and the postservice medical records.  He opined that it was 
"not at least as likely as not" that the present bilateral 
shoulder condition, namely moderate degenerative joint 
disease (arthritis), was related to the deltoid strain 
documented in 1984 during service since that single, remote 
episode in service involved only one shoulder and resulted in 
no residual disability; consequently, there was no way to 
medically link this episode to the bilateral shoulder 
arthritis currently present.  

To confuse matters substantially, after seeing the appellant 
again in January 2004, but not reviewing the relevant medical 
records, the same medical expert gratuitously offered another 
medical opinion in February 2004 indicating that, because the 
appellant was in the service for 20-1/2 years, it was "at 
least as likely as not" that the current bilateral shoulder 
arthritis was etiologically related (presumably to service).  
This opinion appears to be based upon an uncritical 
acceptance of the appellant's verbal medical history given at 
that time indicating that his shoulder disability had been 
present since 1982 or 1983, rather than upon a review of the 
relevant contemporary medical records which are inconsistent 
with the appellant's recollection.  At the same time, the 
medical expert also indicated that he could not conclude that 
the appellant's shoulder condition had been worsened by a 
service-connected disability, since these were confined to 
the lower extremities and were not, therefore, anatomically, 
medically, or mechanically related to the shoulder disorders.  

In order to resolve the considerable confusion generated by 
the February 2004 opinion, the same medical expert reviewed 
all of his prior medical opinions in March 2004 and concluded 
that the single episode of shoulder strain in 1984, without 
any evidence of other significant injury while in service, 
was not etiologically linked to the current bilateral 
shoulder disability.  

Based upon a review of the entire evidentiary record, as 
summarized above, the Board has concluded that arthritis of 
either shoulder was not present in service or for many years 
afterward, that the currently diagnosed bilateral shoulder 
arthritis is not etiologically related to service; and that 
bilateral shoulder arthritis was not worsened by any service-
connected disability, as indicated in the medical opinion of 
February 2004.  The evidence also does not establish, nor has 
it been contended, that the current bilateral shoulder 
arthritis was directly caused by any of the service-connected 
disabilities which do not involve the shoulders or upper 
extremities.  Thus, the service-connected disabilities are 
not anatomically, medically, or mechanically related to the 
shoulder disorders in any way, as noted by the VA medical 
expert in February 2004.  The only medical evidence linking 
the current bilateral shoulder disability to service was not 
based upon a thorough review of the relevant medical records, 
and this medical opinion was later withdrawn in any case.  

The Board recognizes the sincerity of the appellant's belief 
in the merits of his service connection claims; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, these 
claims must be denied.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize painful 
motion with joint pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees,  or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).  

Lumbosacral strain will be rated at the noncompensable level 
with slight subjective symptoms only.  A rating of 10 percent 
requires characteristic pain on motion, and a 20 percent 
rating is appropriate for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The maximum rating of 40 percent will be 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).  

Under the revised rating criteria for evaluating spinal 
disabilities effective September 26, 2003, the Rating 
Schedule provides a series of disability ratings for 
lumbosacral strain.  An evaluation of 10 percent is warranted 
for lumbar spine disability manifested by forward flexion of 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or  vertebral body 
fracture with loss of 50 percent or more of the height.  68 
Fed. Reg. 51454-51458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5237).  

The next higher evaluation of 20 percent disabling is 
available under the new rating criteria where the disability 
is manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

An evaluation of 30 percent disabling is available where the 
service-connected spinal disability is manifested by forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 50 percent disabling is available where the 
spinal disability is manifested by unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, the maximum 
evaluation of 100 percent disabling is available under the 
new criteria where the spinal disability is manifested by 
unfavorable ankylosis of the entire spine.  

Under these rating criteria, spinal disability ratings are 
assigned as prescribed above with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Code  5237 (effective 
September 26, 2003).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
below.  

The appellant is service-connected for the residuals of 
multiple knee injuries in service which resulted in bilateral 
chondromalacia.  A right medial meniscectomy was performed in 
1988 during service; a partial left meniscectomy was 
performed in February 1992.  Each knee has been assigned a 
10 percent rating based upon painful and limited motion, and 
another 10 percent rating for symptomatic residuals of 
meniscal surgery under Diagnostic Code 5259 of the Rating 
Schedule.  

The present claim seeking increased ratings for the service-
connected knee and low back disabilities was received in 
August 1998.  X-ray studies of both knees taken in July 1998 
disclosed no bone or joint abnormality and were interpreted 
as reflecting normal knees.  

On a VA examination of the appellant in December 1998 (the 
examination report being dated in January 1999), the 
appellant complained of pain in his knees since 1972, as well 
as pain in multiple other joints.  He was six feet, three 
inches, tall and weighed 228 pounds.  His gait and posture 
were normal, and he did not require any device for walking.  
Knee flexion was to 140 degrees, and extension was zero 
degrees; but the appellant complained of pain on drawer and 
McMurray's tests and at the end of knee flexion movements.  
Lumbar flexion was to 75 degrees, extension to 15 degrees, 
right and left lateral flexion was to 15 degrees, and 
rotation was to 20 degrees, bilaterally, accompanied by 
complaints of some discomfort.  X-ray films of both knees 
were interpreted as showing minimal joint space narrowing and 
some degenerative changes; an X-ray study of the lumbar spine 
showed minimal degenerative changes at L4 and L5.  

VA outpatient treatment records dating from 1998 to 2000 
reflect recurrent complaints of multi-joint pain, including 
the knees.  VA X-ray studies of both knees taken in February 
1999 were reportedly normal, as were X-ray films of the 
sacroiliac joints taken at the same time.  In March 2000, it 
was reported that the appellant demonstrated a good range of 
motion in both knees, with slight crepitus, but with no 
evidence of synovitis, effusions, swelling, warmth, or 
deformities.  The appellant was taking medication for pain.  

Private medical records dating from 1999 to 2001 reflect X-
ray studies of both knees taken in April 2001 which were 
normal and a cardiology report in the same month which 
indicates (without supporting X-ray evidence) that the 
appellant had significant arthritis of both knees.  

An MRI study of the right knee taken in July 2001 at a 
military hospital disclosed degenerative changes of the 
posteromedial meniscus with small effusion.  

On a VA medical consultation in August 2001, it was reported 
that the appellant worked on a full-time basis as a carpenter 
despite complaints of shoulder and knee pain.  Range of 
motion in the right knee was from 5-120 degrees; the 
ligaments were stable; there was no apprehension or joint or 
muscle tenderness.  X-ray studies of the right knee 
reportedly reflected mild medial osteoarthritis.  

On a VA examination in November 2001, the appellant 
complained of pain and discomfort in his back and knees.  He 
was currently employed as a carpenter doing rough framing, 
which he said he was able to do by ignoring his physical 
discomfort.  He also described an occasional popping 
sensation, primarily in the right knee and to a lesser extent 
in the left.  He was regularly taking a number of 
medications, including medication for pain; and he weighed 
241 pounds.  The appellant walked without a limp, and there 
was no limitation of standing or walking demonstrated during 
this examination.  The appellant was able to fully extend 
both knees, and flexion was to 130 degrees (140 degrees being 
normal).  Further flexion of the knees was associated with 
discomfort or pain; however, the primary limitation on 
flexion was the thickness of the thigh and calf muscles.  
There was no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, locking, 
incoordination, lack of endurance, fatigue or weakness in 
either knee.  There were well-healed arthroscopy portal site 
scars on both knees, without tenderness or pain.  Slight 
discomfort was elicited in patellofemoral compression which 
was compatible with a diagnosis of bilateral chondromalacia, 
but there was no evidence of subluxation or patellar 
dislocation.  X-ray studies of both knees revealed a mild 
degree of arthritic narrowing of the medial joint 
compartment, but no evidence of acute bone abnormality.  

On the same official examination in November 2001, pain-free 
flexion of the lumbar spine was to 70 degrees (normal: 95); 
pain-free extension was to 20 degrees (normal: 35).  Greater 
flexion or extension elicited discomfort.  Lateral bending on 
the left was limited to 30 degrees (normal: 40).  Lateral 
bending on the right was limited to 25 degrees.  There was 
full right and left rotation (normal: 35 degrees).  Straight 
leg raising tests were negative bilaterally; and there was 
tenderness to deep percussion over the sacroiliac joints 
bilaterally with mild muscle spasm.  There was pain in the 
lumbar spine, but no evidence of fatigue, weakness, 
incoordination, or lack of endurance.  Neurologic and sensory 
examinations were normal, and there was no evidence of muscle 
atrophy.  X-ray studies revealed minimal osteophyte formation 
in the upper lumbar spine at L2-3 and to a lesser extent at 
L3-4; disc spaces were maintained.  There was no listing of 
the lumbosacral spine, Goldthwaite's sign was negative, and 
there was no muscle spasm on forward bending.  The diagnosis 
reported at this time was of lumbosacral strain.  

The VA examiner in November 2001 further opined that the 
appellant's functional ability as a carpenter could be 
limited during flare-ups or when the knees or low back were 
used repeatedly over time.  

VA outpatient treatment records dating up to June 2003 
reflect ongoing treatment for multiple medical problems, 
including complaints of chronic pain in the knees, low back, 
and multiple other joints.  In April 2003, the appellant 
complained that he got no pain relief using Vioxx, and that 
Celebrex was better.  

The appellant was accorded another VA examination in January 
2004.  The appellant was currently employed in the 
construction industry as a framer, a job he had held for the 
past four years.  It was reported that the appellant, who 
weighed 258 pounds, had lost no time from work, and he was 
able to function with medication.  X-ray studies of both 
knees taken at this time were interpreted as normal.  There 
was no sign of abnormal weight-bearing; the appellant's 
posture was normal; and he had a right antalgic gait.  The 
left knee appeared normal, but the right knee was moderately 
swollen.  On examination, flexion of the right knee was 
limited to 90 degrees, and the left knee was limited to 
110 degrees of flexion; the right knee lacked 5 degrees of 
full extension, but the left knee fully extended.  It was 
reported that these limitations were due to pain that began 
at the stated limits, beyond which the appellant would not 
allow movement.  There was also moderate joint effusion on 
the right, none on the left, with no evidence of subluxation, 
locking, or crepitus in either knee.  

X-ray studies of the lumbosacral spine in January 2004 
disclosed degenerative disc space narrowing associated with 
endplate osteophytes; with no fracture or subluxation found.  
Examination of the thoracolumbar spine disclosed no radiating 
pain on movement, no muscle spasm, and no tenderness.  
Straight leg raising tests were negative, bilaterally.  
Flexion was limited to 80 degrees, extension to 25 degrees, 
lateral bending to 25 degrees bilaterally, and rotation was 
limited to 30 degrees, bilaterally.  These limitations were 
all due to pain which began at the stated limit; there was no 
additional limited motion due to fatigue, weakness, lack of 
endurance, or incoordination.  Sensory and motor functions 
were within normal limits in both lower extremities.  

The VA examiner in January 2004 also commented that the 
appellant's painful and swollen right knee would limit his 
ability to stand for long periods of time, as well as to 
kneel, do any significant lifting, prolonged walking, running 
or weight-bearing of any type; however, the left knee and 
lumbosacral strain would not have any significant effect on 
his occupation or daily living.  

The appellant is already in receipt of the maximum schedular 
rating for the postoperative residuals of bilateral medial 
meniscectomies.  The only basis for higher ratings for these 
conditions would be an extra-schedular rating, which is 
discussed below.  

In addition, the appellant is also in receipt of a 10 percent 
rating based upon painful and limited motion in each knee.  
He does not demonstrate the degree of limited motion 
consistent with a higher rating, even with consideration of 
functional limitation due to pain, fatigue, incoordination, 
weakness on repeated use, etc.; nor does he manifest frequent 
episodes of locking and effusion into the joint.  In 
addition, there is no subluxation or lateral instability of 
either knee.  It does not appear from the evidence that the 
service-connected bilateral knee disabilities have 
significantly interfered with his normal occupation despite 
discomfort.  Accordingly, a schedular rating in excess of the 
current 10 percent for each knee is not warranted.  

Likewise, the service-connected lumbosacral strain does not 
result in limitation of motion that more nearly approximates 
moderate than slight.  It is not productive of muscle spasm 
on forward bending, unilateral loss of lateral spine motion, 
listing of the whole spine, positive Goldthwaite's sign, or 
marked limitation of forward bending required.  Therefore, it 
does not warrant a rating higher than 10 percent under the 
rating criteria in effect prior to September 26, 2003.  He 
also does not exhibit the degree of limited forward flexion, 
or a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour that is required under the current rating 
criteria for a schedular rating above 10 percent for 
lumbosacral strain.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disabilities at 
issue.  In particular, the Board notes that the criteria for 
evaluating intervertebral disc syndrome are not applicable 
because the veteran has not been found to have any 
neurological impairment.

Finally, the Board has also considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The record reflects that the 
veteran has not required frequent hospitalization for these 
disabilities and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



ORDER

Service connection for a bilateral shoulder disability is 
denied.  

A rating in excess of 10 percent for a right knee disability 
is denied.  

A rating in excess of 10 percent for a left knee disability 
is denied.  

A rating in excess of 10 percent for the residuals of a right 
meniscectomy is denied.  

A rating in excess of 10 percent for the residuals of a left 
meniscectomy is denied.  

A rating in excess of 10 percent for lumbosacral strain is 
denied.  


REMAND

Unfortunately, the evidentiary record pertaining to the issue 
of entitlement to service connection for a left elbow 
disability is not adequate for a final determination by the 
Board at this time.  The record reflects not only 
contradictory medical opinions on this issue from the fee-
basis physician consulted by the RO, but also medical 
opinions based upon the factually erroneous basis that there 
was no medical evidence of a left elbow problem during 
service.  The contradiction between the various medical 
opinions offered by this medical consultant was resolved in 
an Addendum dated in March 2004, but that medical opinion was 
still based upon the erroneous factual basis mentioned above.  
Accordingly, another medical opinion concerning the merits of 
this claim must be sought.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking service connection 
for a left elbow disability, to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next arrange for the 
claims files, including printed copies of 
the service medical records, to be 
reviewed by a physician with appropriate 
expertise who has not been consulted 
previously in this case.  This medical 
expert is requested to provide a medical 
opinion concerning whether it is likely, 
unlikely, or as likely as not that the 
veteran's left elbow disability is 
etiologically related to service or was 
caused or worsened service-connected 
disability.  The rationale for all 
opinions expressed should also be 
provided.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
current claim on a de novo basis.


If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



